By the Court.
The demurrer to the answer of the defendant in the Court of Common Pleas should have been ■overruled. The facts set up in the answer were a good defense to the action. The justice of the peace in West Virginia, having jurisdiction of the subject of the action .and of the parties, the order in attachment made upon the garnishee, was a valid appropriation of the moneys in his hands to the payment of the attaching creditor’s claims.
*349It is suggested that plaintiff’s creditors resorted to the-proceeding in attachment in West Virginia in order to evade the laws of Ohio in relation to exemptions in favor of their debtor. No question of that kind is before us,, and it is not necessary to determine now, what relief, if any, the plaintiff below might have been entitled to, if the-attaching creditors had been made defendants in the action, or to what extent courts of this state may restrain citizens ■ of the state from resorting to foreign jurisdictions in order to defeat the operation of our exemption laws. It is-enough to say, now, that no relief against such practices can be afforded, unless the persons who thus seek to evade-our statutes in that regard, are before the court.

Motion granted, judgment reversed, and cause remanded.